Citation Nr: 0301200	
Decision Date: 01/22/03    Archive Date: 02/04/03

DOCKET NO.  00-25 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San 
Diego, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 
10 percent for lumbosacral strain with degenerative 
changes and degenerative disc disease.

2.  Entitlement to an initial evaluation in excess of 
10 percent for status post Brostrom repair for malleolus 
fracture and instability of the left ankle.


ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel


INTRODUCTION

This veteran had active service from September 1991 to 
August 1998.  

This matter comes to the Board of Veterans' Appeals 
(Board) from a September 1999 rating decision by the 
Department of Veterans Affairs (VA) San Diego, California 
Regional Office (RO).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
decision of the veteran's appeal has been obtained by the 
RO.

2. The veteran's lumbosacral strain with degenerative 
changes and degenerative disc disease is manifested by no 
more than characteristic pain on motion, without muscle 
spasm or limitation of motion, and no incapacitating 
episodes involving the intervertebral disc for a duration 
of one to two weeks.  

3. The veteran's status post Brostrom repair for malleolus 
fracture and instability of the left ankle is evidenced by 
instability, weakness, pain, and functional impairment.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial evaluation in 
excess of 10 percent for lumbosacral strain with 
degenerative changes and degenerative disc disease have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 4.10. 4.40, 4.45, 4.71, 
Diagnostic Code 5293 (2002); DC 5293, 67 Fed. Reg. 54345-
54349 (August 22, 2002).   

2.  The schedular criteria for an initial evaluation in 
excess of 10 percent for status post Brostrom repair for 
malleolus fracture and instability of the left ankle have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.71, Diagnostic 
Code 5271 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

While this appeal was still being developed at the RO, the 
Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
in November 2000 which emphasized VA's obligation to 
notify claimants what information or evidence is needed to 
substantiate a claim and which affirmed VA's duty to 
assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 1991 & Supp. 2002).  The law applies to all 
claims filed on or after the date of its enactment or, as 
in this case, filed before the date of enactment and not 
yet subject to a final decision as of that date because of 
an appeal filed which abated the finality of the decision 
appealed.  38 U.S.C.A. § 5107, Note (West Supp. 2002).  In 
addition, VA promulgated regulations that implement the 
statutory changes effected by the VCAA.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a)) (2002).  These 
regulations, likewise, apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not yet decided by VA 
as of that date, except as specified.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001).  

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of 
the rating decisions in September 1999 and October 2000, 
the statement of the case (SOC) dated in October 2000; the 
letter regarding the VCAA in May 2001, the supplemental 
statements of the case (SSOC) dated in April 2002, and a 
development letter concerning a change in the prevailing 
law and regulations pertinent to this claim dated in 
November 2002, the RO provided the veteran with the 
applicable law and regulations and gave adequate notice as 
to the evidence needed to substantiate his claims.  In 
addition, the VCAA letter explained the notice and duty to 
assist provisions of the new law, including the respective 
responsibilities of the parties to secure evidence, and 
asked the veteran to submit or authorize VA to obtain 
outstanding evidence relevant to the appeal.  Thus, the 
Board is satisfied that the RO has provided all notice as 
required by the VCAA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

With respect to the duty to assist, the RO has secured VA 
medical examinations, VA treatment records and x-ray 
studies and private outpatient records.  The veteran has 
not authorized VA to obtain any additional private 
evidence.  The Board finds that the duty to assist the 
veteran with the development of his claim is satisfied.  
38 U.S.C.A. § 5103A (West Supp. 2002).  

Analysis

The veteran in this case contends that he is entitled to 
20 percent ratings for his lumbosacral strain with 
degenerative changes and for his status post Brostrom 
repair for malleolus fracture and instability of the left 
ankle.  He alleges that his disabilities hinder him 
greatly in the sort of activities that he is accustomed to 
doing.  He has stated that as a result of his prior 
injuries to his back and left ankle, he can no longer play 
sports, is forced to wear boots or a brace, and misses 
work due to the pain he faces daily.  The Board addresses 
the veteran's disabilities separately below.  

The Board recognizes that the veteran disagreed with the 
rating action of the initial grants of service connection 
and in this respect, it is incumbent on the Board to 
review the claims folder in its entirety prior to making 
any final decision.  A claim placed in appellate status by 
disagreement with the initial rating award and not yet 
ultimately resolved is an original claim as opposed to a 
new claim for increase. Fenderson v. West, 12 Vet. 
App. 119 (1999).  

Disability evaluations are determined, as far as 
practicable, upon the average impairment of earning 
capacity attributable to specific injuries or combination 
of injuries coincident with military service.  38 U.S.C.A. 
§ 1155.  Each disability must be viewed in relation to its 
history with an emphasis placed on the limitation of 
activity imposed by that disability.  The degrees of 
disability contemplated in the evaluative rating process 
are considered adequate to compensate for loss of working 
time due to exacerbation or illnesses proportionate to the 
severity of the several grades of disability.  38 C.F.R. 
§ 4.1.  
The Board points out that under 38 C.F.R. § 4.10 (2002), 
in cases of functional impairment, evaluations are to be 
based upon the lack of usefulness, and medical examiners 
must furnish a full description of the effects of the 
disability upon the veteran's ordinary activity; this 
requirement is in addition to the etiological, anatomical, 
pathological, and prognostic data required for ordinary 
medical classification.  

Further, in cases involving musculoskeletal disability, 
the elements to be considered include the ability to 
perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  The examinations upon which the ratings are 
based must adequately describe the anatomical damage and 
functional loss with respect to these elements.  The 
functional loss may be due to pathology such as absence of 
bone or muscle, deformity, or pain, supported by adequate 
pathological studies.  Weakness of the affected area is 
also for consideration.  Additional factors to be 
considered include the reduction in a joint's normal 
excursion of movement on different planes.  Factors such 
as less movement than normal, more movement than normal, 
weakened movement, incoordination, pain on movement, 
swelling, and/or instability, are also to be considered.  
38 C.F.R. §§ 4.40; 4.45.  

Lumbosacral strain with degenerative changes

With respect to the veteran's lumbosacral strain with 
degenerative changes and degenerative disc disease, the 
veteran's disability is rated pursuant to Diagnostic Codes 
(DC) 5293-5295 under the VA Rating Schedule.  38 C.F.R. 
§ 4.71, DC 5293-5295.  The Board notes that the 
regulations that pertain to the veteran's lower back 
disability, in particular, DC 5293, have recently changed 
and the veteran has been so apprised via a letter sent in 
November 2002.  Pursuant to Karnas v. Derwinski, 1 Vet. 
App. 308, 311, (1991), where a law or regulation changes 
after the claim has been filed or reopened before an 
administrative or judicial process has concluded, the 
version most favorable to the veteran applies unless 
Congress provides otherwise, or permits the VA Secretary 
to do otherwise.  

Lumbosacral strain rated under DC 5295 provides for a 20 
percent evaluation where the veteran experiences muscle 
spasm on extreme forward bending and loss of lateral spine 
motion unilaterally in a standing position.  To warrant 
the maximum rating of 40 percent under this DC, the 
veteran must show severe strain, with listing of whole 
spine to opposite side, positive Goldthwaite's sign, with 
marked limitation of forward bending in a standing 
position; loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or 
some of the above with abnormal mobility on forced motion.

Effective September 23, 2002, 38 C.F.R. § 4.71a, DC 5293, 
Intervertebral Disc Syndrome was amended by revising DC 
5293 and adding an authority citation at the end of the 
section to read as indicated below.  See 67 Fed. Reg. 
54345-54349 (August 22, 2002).  

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec. 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever 
method results in the higher evaluation.

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months, a 60 percent 
evaluation is warranted.  With incapacitating episodes 
having a total duration of at least four weeks but less 
than six weeks during the past 12 months, a 40 percent 
evaluation is warranted.  With incapacitating episodes 
having a total duration of at least two weeks but less 
than four weeks during the past 12 months, a 20 percent 
evaluation is warranted.  With incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months, a 10 percent 
evaluation is warranted.  

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
are present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic DC 
or codes.  Evaluate neurologic disabilities separately 
using evaluation criteria for the most appropriate 
neurologic DC or codes.

Note (3): If intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, evaluate each 
segment on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever 
method results in a higher evaluation for that segment.  

Prior to the amendment of the regulations, DC 5293 
provided for a 10 percent evaluation where there was 
evidence of mild attacks; a 20 percent rating for moderate 
recurring attacks, and a 40 percent evaluation was 
assigned for severe recurring attacks, with intermittent 
relief.  The maximum evaluation of 60 percent was 
warranted for pronounced and persistent symptoms 
compatible with sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm, absent ankle jerk, or 
other neurological findings appropriate to site of 
diseased disc, with little intermittent relief.  
38 C.F.R. 4.71(a), DC 5293 (2002).  

In private records extending from July 1999 to July 2001, 
the veteran complained of low back pain that interfered 
with his sleep.  Overall, diagnoses of chronic low back 
pain were noted, but in several medical records, the 
physician noted no reproducible back pain with range of 
motion or palpation.  In a November 1999 record, the 
physician stated that old x-ray films from the time of 
service likely showed osteo-arthritic changes, but that 
those records were not accessible.  In January to October 
2000 records, the veteran reported no numbness or tingling 
in the lower extremities, normal muscle strength and 
sensation down the legs, but stated that he had increased 
back pain when he traveled (he was traveling a lot at that 
point), and in particular when he was not sleeping in his 
own bed.  Noted is no tenderness, normal straight leg 
raising, and full range of motion.  

In a private September 2000 record, the veteran had 
reported that he had aggravated his lower back at work 
when picking up a toolbox.  At that point in time, he had 
been using a heating pad and was taking Flexeril.  In an 
October 2000 record, the veteran's spouse had reported to 
the doctor that the veteran felt "80 percent better" and 
that he had returned to his job.  In a July 2001 record, 
the veteran reported that he often pulled his back and had 
been taking Vioxx.  He stated that Darvocet and Vicodin 
had not helped.  The physician noted normal x-ray studies 
from September 1999.  

On VA examination in August 2000, the examiner noted the 
veteran's complaints of occasional pain, which required 
him to sleep on one side or another and sleep with a 
pillow in between his legs.  As compared to his original 
pain dated back to 1993, the veteran stated that his pain 
had subsided and occurred in less damaging episodes.  At 
the time of examination, the veteran stated that his pain 
occurred about two times a month and lasted a day or two.  
His episodes of pain tended to occur after prolonged 
periods of sitting, as in an airplane or car, and went 
away with medication and care.  He had not lost any time 
from work.  

The examiner noted that there was no postural abnormality 
or fixed deformity and that the veteran moved quite 
freely.  He was able to change positions from sitting to 
standing and supine to sitting without any difficulty.  
The veteran was able to remove his pants without 
difficulty and walked well without a limp.  He was able to 
walk on his heels and toes, squat well, and do 10 toe 
rising exercises left and right with good speed, but with 
some signs of weakness and fatigue on the left side where 
he was previously operated.  

The range of motion of the lumbosacral spine showed 
120 degrees of forward flexion, 40 degrees of backward 
extension, 40 degrees of tilt to either side, all of which 
the examiner noted as normal range of motion free of pain.  
Neurological examination was normal; the patellar and 
Achilles reflexes were active and symmetrical.  There were 
no abnormal reflexes; sensation was normal in the two 
lower extremities and in the lumbar saddle area of the 
spine.  The stretch signs of bent-leg raising and straight 
leg raising did not produce back pain or leg pain, either 
in the sitting or supine position bilaterally.  Muscle 
power was 5+ and each thigh measured 59 centimeters in 
circumference, each knee 42 centimeters, and each calf 36 
centimeters.  Knee extension and foot ankle dorsi flexion 
were 5+ strength and normal.  Findings on x-ray study are 
included in the discussion by the VA examiner on 
examination in December 2000.  

On VA examination in December 2000 of the joints and 
spine, the examiner noted the veteran's history of chronic 
low back pain due to continuous trauma in service.  The 
veteran complained of constant aching discomfort in the 
lower back area and acute flare-ups of disabling pain 
approximately two times a month.  The veteran found that 
simple movements or in association with carrying heavy 
tools, his back gave out.  When this occurred, the veteran 
reported that it usually took at least two days of rest, 
heat, Motrin, Flexeril, etc. to improve.  He reported a 
similar instance at work (described as a Worker's 
Compensation injury), which caused him to be off work for 
four days.  

Examination of the lower back revealed symptoms to be at 
the level of the lumbosacral spine laterally at the 
posterior superior iliac spine level bilaterally.  The 
veteran stood erect without evidence of muscle spasm, 
guarding, or listing.  He had full 40 degrees of extension 
and 40 degrees of lateral flexion bilaterally.  He could 
flex forward to at least 80 degrees and bring his 
fingertips to at least within one inch of his toes.  Deep 
tendon reflexes were symmetrical (patella right 2+, left 
2+, Achilles right 2+, left 2+).  Motor power in the lower 
extremities was normal and straight leg raising was 
negative bilaterally at 90 degrees in both sitting and 
supine positions.  

The diagnosis was a chronic low back problem with some 
degree of degenerative disc disease involving the 
lumbosacral spine.  There was also some degree of 
functional impairment with such activities as repeated 
bending, heavy lifting, twisting, etc.  The examiner noted 
that the veteran's impairment appeared to be on the basis 
of structural changes (degenerative) with associated pain 
and weakness.  There did not appear to be any instability, 
fatigability, or incoordination.  A review of x-ray 
studies done in August 2000 disclosed loss of disc space 
at L5-S1, with significant narrowing compatible with 
degenerative disc disease at L5-S1 level.  

In VA urgent care notes dated in August 2001, the veteran 
reported a recent onset of low back pain on lifting and 
twisting.  He reported that he had no relief with the use 
of icepacks and Motrin.  The veteran reported that usually 
he had an outbreak of back pain two times a month and was 
able to self-treat with heat and over-the-counter 
medications.  The examiner noted that the veteran's gait 
was stable; there was diffuse tenderness at the L-
paraspinal area; motor and sensory were 5/5; heel and toe 
gait were strong; and reflexes were symmetrical at 4/4.  
Range of motion was slightly limited with bending toward 
the L-side.  The examiner diagnosed degenerative disc 
disease at L5-S1 and exacerbation of chronic low back 
pain.  

In a January 2003 statement, the veteran indicated that 
over the course of the past year, he had experienced seven 
incapacitating episodes of severe back pain requiring 
bedrest and medication, each episode lasting two weeks or 
more.  The veteran also stated that he had not seen a 
doctor during these episodes because previously he had 
been given medication and was told to "tough it out."  He 
stated that he had recently changed to the VA medical 
system for treatment.

Thus, in light of the above clinical data of record 
overall, the Board notes that under DC 5295, there are no 
objective findings to substantiate impairment for a rating 
higher than the current 10 percent for the veteran's 
lumbosacral disability.  38 C.F.R. 4.71, DC 5295.  
Overall, objective evidence of impairment associated with 
the veteran's lower back does not support such level of 
disability so as to warrant the next higher rating under 
DC 5295.  As noted herein on VA examinations, neurological 
examinations were essentially normal - reflexes were 
normal; sensation was normal; gait was strong; and bent-
leg raising and straight leg raising did not produce back 
pain or leg pain, either in the sitting or supine position 
bilaterally, muscle power was 5+, and the veteran's range 
of motion was full and pain-free.  

Overall, the medical evidence of record points to no 
indications or notations of postural abnormality or fixed 
deformity.  Consistently, examination findings reveal that 
the veteran was able to move quite freely and there were 
no indications of muscle spasm, guarding, or listing.  
Also, the veteran had full extension and lateral flexion 
bilaterally, could flex forward to at least 80 degrees, 
and deep tendon reflexes were symmetrical.  Thus, the 
medical evidence of record substantiates that impairment 
associated with the veteran's lower back disability does 
not equate with the rating criteria for a rating higher 
than the current 10 percent under DC 5295.  Essentially, 
there are no clinical data to support muscle spasms on 
bending or loss of lateral spine motion so as to warrant 
the next higher rating.  38 C.F.R. 4.71, DC 5295.  

Moreover, the veteran's lower back disability does not 
warrant a rating of 20 percent or higher under any of the 
other potentially applicable DCs.  Under DC 5292 for 
limitation of motion of the lumbar spine, a 10 percent 
rating is warranted for slight limitation; a 20 percent 
evaluation for moderate limitation, and a maximum of 40 
percent for a severe limitation.  38 C.F.R. 4.71(a), DC 
5292.  In this case, there are no indications of any 
significant limitation of motion of the veteran's 
lumbosacral spine.  Thus, DC 5292 is not applicable 
herein.  

Pursuant to the rating criteria for DC 5293 prior to the 
amendment, under these facts, there are no medical 
findings to support moderate recurring attacks related to 
intervertebral disc syndrome.  Clinical findings noted 
above include x-ray findings compatible with loss of disc 
space and diagnoses of chronic pain and degenerative disc 
disease.  His symptoms are currently compensated within 
the rating criteria for a 10 percent evaluation and are 
not reflective of such impairment so as to warrant a 
higher rating.  Overall, the veteran reported that he 
self-treated, was not under treatment at this point, used 
over-the-counter medications and heat or ice for relief.  
Thus, based on the above, the Board notes that this DC 
does not provide for a higher rating in this case for the 
veteran's lumbosacral disability.  38 C.F.R. 4.71(a), DC 
5293.  

Pursuant to the amended regulations as noted above, in 
spite of the veteran's contentions that he has had 
multiple incapacitating attacks over the course of the 
past year that have lasted anywhere from one to two weeks, 
there are no clinical data to support such statements.  As 
noted above, the medical evidence of record does not 
include objective findings of incapacitating episodes, 
that is any acute signs and symptoms due to intervertebral 
disc syndrome, or degenerative disc disease, that require 
bedrest and treatment prescribed by a physician.  

In fact, as noted above, while the veteran has been 
diagnosed with degenerative disc disease and chronic low 
back pain, there are no heightened symptoms associated 
with his disc disease to warrant an increased rating under 
the amended criteria pursuant to DC 5293.  There are no 
clinical records to support that the veteran's symptoms 
have risen to such a level that he requires bedrest or 
ongoing treatment due to acute and incapacitating symptoms 
associated with his degenerative disc disease.  Generally, 
medical findings indicate that the veteran's gait was 
stable; there was no more than diffuse tenderness at the 
L-S area; motor strength and sensory were 5/5; heel and 
toe gait were strong; and reflexes were symmetrical.  On 
examinations, range of motion was no more than slightly 
limited with bending toward the L-side.  

The Board notes that while the applicable regulation does 
not require a separate rating for pain, the impact of pain 
must be considered in making a rating determination.  See 
Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997).  In this 
case, the clinical data support occasional episodes of 
pain, which the Board has determined is included within 
the rating criteria associated with a 10 percent rating 
under DCs 5293-5295.  Further, the veteran has stated that 
pain associated with his lower back has subsided over 
time.  Thus, in this respect as well, the objective 
evidence of record is not reflective of impairment to the 
extent required for a rating in excess of 10 percent for 
lumbosacral spine disability with degenerative disc 
disease.  Therefore, the veteran's claim for an increased 
rating for his lower back disability is denied.  Overall, 
the evidence of record preponderates against a finding 
that his lumbosacral spine disability warrants a rating 
higher than the current 10 percent.  
The Board has reviewed the medical evidence of record vis-
à-vis 38 C.F.R. §§ 4.10, 4.40, and 4.45, and has 
determined that those provisions do not provide for an 
award of additional compensation under the factual 
circumstances of this case.  

The Board has also taken into consideration the veteran's 
contentions noted in the record.  However, he has not 
produced any evidence of the qualifications or training 
necessary to render an opinion medically competent.  A lay 
person is not competent to make a medical diagnosis or 
speak to the extent of clinical impairment associated with 
his service-connected disability, absent evidence 
otherwise.  See Espiritu v. Derwinski, 2 Vet. App. 494, 
494 (1992).  Therefore, absent evidence otherwise that 
would render the veteran's allegations medically 
competent, there is no basis to award an increased rating 
for the veteran's lower back disability.  Thus, the 
veteran's claim is denied.  

Status post Brostrom repair for malleolus fracture and 
instability of the left ankle 

The veteran maintains that his left ankle disability 
warrants a 20 percent rating based on symptomatology such 
as the need to wear support boots to do any work-related 
activities, the need for constant medication to ease his 
discomfort and pain, and the use of a brace on occasions 
when needed.  At the outset, on a review of the record in 
its entirety, the Board notes that the veteran's status 
post Brostrom repair for malleolus fracture and 
instability of the left ankle warrants an evaluation 
greater than the current 10 percent based on clinical 
findings as noted below.  

Status post Brostrom repair for malleolus fracture and 
instability of the left ankle is rated under DC 5271 based 
on limited motion of the ankle.  38 C.F.R. Part 4, 
§ 4.71(a), DC 5271 (2002).  DC 5271 provides for an 
evaluation of 10 percent for moderate limited motion and a 
maximum evaluation of 20 percent for marked limited 
motion.  

Per VA examination in December 2000, the examiner noted 
the veteran's history of surgery post-injury for ligament 
repair of the left ankle.  The veteran reported that his 
left ankle was basically in the same condition it was pre-
surgery - he continued to have pain in the anterolateral 
aspect of the ankle in association with running, jumping, 
and similar activities.  He also stated that he had 
problems sitting for prolonged periods of time and that he 
was unable to get into a squatting position for extended 
periods of time.  The veteran further stated that when he 
wore high top boots, he had some relief and could be on 
his foot for longer periods of time.  To the contrary, 
when he wore low-cut running shoes or the like, he 
continued to have repeated giving-way of the ankle 
laterally.  He no longer ran or participated in any sports 
because the pounding affect produced pain.  Weather 
changes did not appear to affect his left ankle and the 
veteran reported that he was taking no medications for the 
left ankle.

On examination, the examiner noted a 6-centimeter surgical 
scar on the anterolateral aspect of the left ankle, 
curving around the anterior and lateral aspect of the 
lateral malleolus.  The scar was not tender.  With 
examination of the ankle per se, the examiner noted no 
swelling, effusion, or intra-articular crepitation.  The 
veteran had excellent movement of the ankle and limited 
subtalar hindfoot motion, that is, extension right 
30 degrees, left 30 degrees, plantar flexion right 
80 degrees, left 80 degrees, inversion right 30 degrees 
(plus), left 20 degrees; eversion right 10 degrees, left 
zero degrees.  Calf measurements at the maximum 
circumference were right 40 centimeters, left 41 
centimeters.  Ankle circumference at the level of malleoli 
was right 26 centimeters and left 25 centimeters.  

The diagnosis was a chronic history of repetitive sprains 
of the left ankle with surgical attempts at tightening or 
reconstruction of the anterolateral aspects of the left 
ankle.  The examiner noted that the veteran continued to 
have episodes of pain and instability.  While the veteran 
reported some relief on using high-topped boots, the 
examiner noted that this was symptomatic of some level of 
functional impairment regarding such activities as 
running, jumping, pivoting, twisting, especially on uneven 
ground and when he wore low-cut shoes.  The examiner noted 
that his impairment of the left ankle was based on 
structural changes related to injury of the lateral ankle 
ligaments and the attempts at post surgical repair as well 
as pain, weakness, and instability.  

The examiner reviewed the x-ray studies conducted in 
August 2000 and noted that the result was post-traumatic 
changes of the left ankle.  A review of the x-ray studies 
showed suggestions of a very minor osteophytic reaction on 
the anterior aspect of the distal tibia with a suggestion 
of a "slight irregularity of the medial fibula."  The 
examiner further remarked that it appeared that the 
changes noted on the x-ray studies were compatible with 
prior multiple injuries, although there was no evidence of 
arthritic changes at that time.  On VA examination in 
August 2000, the examiner noted full range of motion 
without any functional impairment of the left ankle.  Also 
noted is no tenderness, swelling, enlargement, or edema 
about the left ankle.  

The Board points to the clinical findings noted above 
during the examination in December 2000, and based on 
objective findings of functional impairment overall of the 
left ankle, has determined that the veteran's left ankle 
disability merits an evaluation in excess of the current 
10 percent.  Essentially, in consideration of clinical 
findings of weakness, instability, pain, and overall 
functional impairment in certain activities, the Board has 
determined that the veteran's left ankle disability is 
productive of impairment greater than what is encompassed 
within the current 10 percent rating based on 
consideration of regulatory provisions §§ 4.10, 4.40, and 
4.45.  See supra 38 C.F.R. §§ 4.10, 4.40, and 4.45.  Thus, 
on this basis and for the above reasons, the veteran's 
claim is granted for a 20 percent evaluation for his left 
ankle disability.  

ORDER

An initial evaluation in excess of 10 percent for 
lumbosacral strain with degenerative changes and 
degenerative disc disease is denied.  


An initial evaluation of 20 percent for status post 
Brostrom repair for malleolus fracture and instability of 
the left ankle is allowed, subject to the controlling laws 
and regulations governing the payment of monetary awards.  



		
	V. L. Jordan 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

